DETAILED ACTION
The Amendment filed 08/03/22 has been entered.  Claims 1-7 and 9-20 are currently pending, with claim 8 being cancelled.  In light of the substantive claim amendments, the previous rejections are withdrawn.  However, revised objections and rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “340” has been used to designate both the “central opening” and the “cam follower” in Figures 3 and 4.  It appears that Figure 4 improperly refers to the “cam follower” with reference numeral “340” when it should be --342--, since the specification states in paragraph [0033] that 340 is one of the central openings.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “plurality of stop features” 361.  See para. 0065.  This is especially problematic in Figures 8A and 8B, which the specification explicitly states that these “stop features” are present.  See para. 0065. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 9 are rejected because claim 1 defines a “cam follower” and subsequently defines “an outer cam follower protrusion” and “a cam follower body” but it is unclear whether these two additional components are part of the aforementioned “cam follower” or not.  See claim 1, lines 3, 8-9, 12-13.  Applicant should be explicit here. 
Claim 3 is rejected because it recites that the torque lugs extend “radially inward” but it is unclear what they extend radially inward from.  See claim 3, lines 3-4. 
Claims 4-7 are rejected because each of these claims refer to “the ramp surface” yet claim 1 defines multiple ramp surfaces – “a brake pressure ramp surface,” “a ramp surface between two stop features” and “a spring ramp surface.”  See claim 4, line 1; claim 5, lines 4-5; claim 6, line 1; claim 7, line 2. 
Claims 13-16 are rejected because claim 13 defines “a spring ramp portion” of the plurality of outer cam follower protrusions, yet claim 10 (from which claim 13 depends) defines “a spring ramp surface” of the plurality of outer cam follower protrusions.  See claim 13, lines 1-2.  Are these the same component or not?  If so, this double inclusion is improper and confusing. 
Claims 17-20 are rejected because the last limitation of claim 17 is grammatically improper, reciting “…surrounds the multiple friction disks, the retainer plate.”  See claim 17, lines 10-11.  The end of the limitation is a fragment, making it unclear as to whether or not the gear housing surrounds the disks AND the retainer plate, or not. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zhang
Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent No. 8,042,657).  Zhang is directed to a spiral type brake for winch braking.  See Abstract; col. 1, lines 15-17. 
Claim 1: Zhang is directed to a system [Figs. 1, 2], comprising: a brake system comprising a disk brake (8, 9) engagingly coupled to a friction disk (9, 8), an input coupler (16), a cam follower (14), and an output coupler (12), wherein an engagement between the input coupler, the cam follower, and the output coupler is adjusted based on an interaction between the disk brake and the friction disk, and a preload spring (13) positioned axially between the cam follower and the output coupler; wherein a working position of a brake pressure ramp surface of an outer cam follower protrusion (protrusions on 14) along a ramp surface between two stop features [see Figs. 1, 2 (inside 12, engagement with 14)] of the output coupler is adjusted based on wear of a plurality of pads of the friction disk; and wherein the outer cam follower protrusion protrudes radially outward from a cam follower body (14) and includes a spring ramp surface designed to engage with an angled surface of one of the two stop features during a brake event [see Fig. 1].  See Figs. 1, 2.  Note: the feature of “a working position…[being] adjusted” is a method step and not an actual structural limitation of the apparatus. 
Claim 2: Zhang discloses that the input coupler comprises a plurality of input protrusions (21) that extend along an entire axial length of a first body (left side of 16) of the input coupler, and wherein a second body (right side of 16) of the input coupler extends into an opening of a bearing (3).  See Figs. 1, 2.
Claim 3: Zhang discloses that the plurality of input protrusions is in engagement with a plurality of inner cam follower protrusions (lugs on 14) of the cam follower and a plurality of torque lugs (11) of the output coupler, and wherein the plurality of torque lugs extend radially inward.  See Figs. 1, 2. 
Claim 4: Zhang discloses that the ramp surface is angled relative to an axis of rotation of a drive shaft (1) that extends through the brake system.  See Figs. 1, 2.  
Claim 5: Zhang discloses that each of the two stop features comprises a first section, a second section (37), and a third section (radially inner side of 37), wherein the first section comprises surfaces normal and parallel to the axis of rotation, and wherein the second section comprises the ramp surface, and wherein the third section comprises a first surface in contact with the ramp surface and parallel to the axis of rotation, a second surface normal to and in contact with the first surface, and a third surface that is angled relative to the axis of rotation.  See Figs. 1, 2.  
Claim 6: Zhang discloses that an angle of the ramp surface is greater than an angle of the third surface.  See Figs. 1, 2. 
Claim 7: Zhang discloses that the surface of the cam follower protrusion is angled identically to the ramp surface.  See Figs. 1, 2.  
Claim 9: Zhang discloses that the preload spring is a coil spring.  See Fig. 2.   
Claim 10: see claims 1-3 above.  Note: the feature of “a working position…[being] adjusted” is a method step and not an actual structural limitation of the apparatus.
Claim 11: Zhang discloses that the braking system is arranged in a gear housing (10).  See Fig. 1. 
Claim 12: Zhang discloses that the braking system is arranged in a winch system or a hoist system.  See col. 1, lines 15-17.  
Claim 13: Zhang discloses that the plurality of outer cam follower protrusions comprises a spring ramp portion and a brake pressure ramp portion, wherein the brake pressure ramp portion is in face-sharing contact with the angled surface in the working position, and wherein the spring ramp portion is in face-sharing contact with a pointed stop feature of the plurality of stop features during a power-in or a power-out condition.  See Figs. 1, 2. 
Claim 14: Zhang discloses that the angled surface is a first angled surface, wherein the pointed stop feature comprises a second angled surface facing the first angled surface.  See Figs. 1, 2. 
Claim 15: Zhang discloses that the first angled surface and the second angled surface are angled relative to a central axis of the braking system, and wherein the central axis corresponds to an axis of rotation of a shaft of the braking system.  See Figs. 1, 2. 
Claim 16: Zhang discloses that an angle of the first angled surface is greater than an angle of the second angled surface.  See Figs. 1, 2 (surfaces may be selected to meet limitation). 
Claim 17: Zhang discloses a braking system for a winch or a hoist [see Figs. 1, 2], comprising: a gear box assembly having a double disk brake positioned within a gear housing (10) wherein the double disk brake includes: multiple friction disks (8, 9) and a retainer plate (3) that is positioned axially adjacent to the multiple friction disks and fixedly coupled to the gear housing; wherein a working position between an output coupler (12) and a cam follower (14) in the double disk brake is adjusted as a plurality of pads (inherent) on the multiple friction disks degrade; and wherein the gear housing circumferentially surrounds the multiple friction disks, the retainer plate.  See Figs. 1, 2.  Note: the feature of “a working position…[being] adjusted” is a method step and not an actual structural limitation of the apparatus.
Claim 18: Zhang discloses that adjusting the working position between the output coupler and the cam follower includes adjusting a position between angled surfaces of the output coupler and the cam follower in response to wear of the plurality of pads of the multiple friction disks.  See Figs. 1, 2.  Note: the feature of “adjusting the working position” is a method step and not an actual structural limitation of the apparatus.
Claim 19: Zhang discloses a spring (13) arranged in a space between an input coupler (16) and the output coupler and configured to expand as the plurality of pads wear.  See Figs. 1, 2.  
Claim 20: Zhang discloses that the spring is fully expanded in response the plurality of pads wearing down past a threshold.  See Figs. 1, 2. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 9, 2022